
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 331
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mrs. Tauscher (for
			 herself, Mr. Wolf, and
			 Ms. Wasserman Schultz) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Drowning Prevention and Water Safety Month.
	
	
		Whereas for children ages 1 to 4 and 10 to 14, drowning is
			 the second leading cause of unintentional injury and death;
		Whereas on average, annually 3,600 injuries occur to
			 children due to near drowning incidents;
		Whereas on average, of 2,725 children who were treated
			 annually in an emergency room for pool submersion, an estimated 10 percent
			 sustained permanent neurological injury;
		Whereas between May and August, drowning deaths among
			 children increase 89 percent;
		Whereas in 2000, total drowning injuries cost the Nation
			 over $16 billion;
		Whereas 91 percent of the reported non-fatal drowning
			 incidents for 2005 through 2007 and 89 percent of drowning fatalities for 2003
			 through 2005 for children under age 5 occurred in a residential setting;
		Whereas there is a need to educate individuals and to
			 promote awareness within society as to the causes of drowning and near drowning
			 incidents;
		Whereas State and local governments need to partner with
			 policymakers, educators, nonprofits, community leaders, and others to develop
			 strategies to prevent future drowning and near drowning incidents; and
		Whereas the House of Representatives recognizes May 2009
			 as National Drowning Prevention and Water Safety Month: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)National Drowning Prevention and Water
			 Safety Month provides an opportunity to urge policymakers, educators,
			 nonprofits, community leaders, and others to educate the people of the United
			 States on drowning and near drowning prevention and how to use primary and
			 secondary prevention strategies to reduce morbidity and mortality associated
			 with drowning and submersion injuries;
			(2)parents, caregivers, supervisors, and
			 others should be encouraged to be aware of the hazards associated with children
			 near swimming and water recreational facilities, use appropriate prevention
			 strategies, and be prepared with the skills to save a child’s life in the event
			 of emergencies;
			(3)it is important to incorporate “layers of
			 protection”, including active adult supervision, the use of drain entrapment
			 prevention devices and systems on pools and spas to prevent entrapment, and the
			 use of enclosures to prevent small children from gaining unsupervised access to
			 pools and spas; and
			(4)the people of the United States, interested
			 groups, and State and local governments should promote awareness of, and
			 volunteer involvement in, National Drowning Prevention and Water Safety
			 Month.
			
